UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: March 31, 2010 Commission File Number: 000-17007 Republic First Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction of IRS Employer Identification incorporation or organization) Number 50 South 16th Street, Philadelphia, Pennsylvania 19102 (Address of principal executive offices) (Zip code) 215-735-4422 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File Required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated Filer _X Non-Accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES NOX APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date. 10,553,093 shares of Issuer’s Common Stock, par value $0.01 per share, issued and outstanding as of May 7, 2010 Page 1 Exhibit index appears on page 47 TABLE OF CONTENTS Part I:Financial Information Page Item 1: Financial Statements (unaudited) 3 Item 2:Management’s Discussion and Analysis of Financial Condition and 25 Results of Operations Item 3:Quantitative and Qualitative Disclosures about Market Risk 36 Item 4:Controls and Procedures 36 Part II: Other Information Item 1: Legal Proceedings 37 Item 1A: Risk Factors 37 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3: Defaults Upon Senior Securities 47 Item 4: Removed and Reserved 47 Item 5: Other Information 47 Item 6: Exhibits 47 Signatures 48 2 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 4 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2010 and 2009 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 3 Republic First Bancorp, Inc. and Subsidiary Consolidated Balance Sheets March 31, 2010 and December 31, 2009 (Dollars in thousands, except share data) (unaudited) ASSETS March 31, December 31, Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Total cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost (Fair value of $158 and $165, respectively) Restricted stock, at cost Loans receivable (net of allowance for loan losses of $13,725 and $12,841, respectively) Premises and equipment, net Other real estate owned, net Accrued interest receivable Bank owned life insurance Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits: Demand – non-interest bearing $ $ Demand – interest bearing Money market and savings Time less than $100,000 Time over $100,000 Total Deposits FHLB Advances Accrued interest payable Other liabilities Subordinated debt Total Liabilities Shareholders’ Equity Preferred stock, par value $0.01 per share: 10,000,000 shares authorized; no shares issued as of March 31, 2010 and December 31, 2009 - - Common stock par value $0.01 per share, 20,000,000 shares authorized; shares issued 11,081,938 as of March 31, 2010 and 11,081,938 as of December 31, 2009 Additional paid in capital Retained earnings (accumulated deficit) ) ) Treasury stock at cost (416,303 shares) ) ) Stock held by deferred compensation plan ) ) Accumulated other comprehensive loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ (See notes to unaudited consolidated financial statements) 4 Republic First Bancorp, Inc. and Subsidiary Consolidated Statements of Operations For the Three Months Ended March 31, 2010 and 2009 (Dollars in thousands, except per share data) (unaudited) Three months ended March 31, Interest income: Interest and fees on loans $ $ Interest and dividends on taxable investment securities Interest and dividends on tax-exempt investment securities Interest on federal funds sold and other interest-earning assets 20 3 Total interest income Interest expense: Demand- interest bearing 82 65 Money market and savings Time less than $100,000 Time over $100,000 Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Loan advisory and servicing fees 57 Service fees on deposit accounts Net other-than-temporary impairment losses on investments recognized in earnings (includes total other-than-temporary impairment losses of $1,448 and $-, net of $(1,299) and $23 recognized in other comprehensive loss for the three months ended March 31, 2010 and 2009, respectively, before taxes) ) ) Gain on sale of other real estate owned - Bank owned life insurance income 51 73 Other non-interest income 34 74 Non-interest expenses: Salaries and employee benefits Occupancy Depreciation and amortization Legal Write down/loss on sale of other real estate owned Other real estate owned 52 Advertising 65 24 Data processing Insurance Professional fees Regulatory assessments and costs Taxes, other Other operating expenses Total non-interest expense Loss before benefit for income taxes ) ) Benefit for income taxes ) ) Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) (See notes to unaudited consolidated financial statements) 5 Republic First Bancorp, Inc. and Subsidiary Consolidated Statements of Changes in Shareholders’ Equity For the Three Months Ended March 31, 2010 and 2009 (Dollars in thousands, except share data) (unaudited) Comprehensive Loss Common Stock Additional Paid in Capital Retained Earnings (Accumulated Deficit) Treasury Stock Stock Held by Deferred Compensation Plan Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance January 1, 2010 $ $ $ ) $ ) $ ) $ ) $ Total other comprehensive loss, net of reclassification adjustments and taxes ) – ) ) Net loss ) – – ) – – – ) Total comprehensive loss $ ) Stock based compensation – 42 – 42 Balance March 31, 2010 $ $ $ ) $ ) $ ) $ ) $ Comprehensive Loss Common Stock Additional Paid in Capital Retained Earnings Treasury Stock Stock Held by Deferred Compensation Plan Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance January 1, 2009 $ ) $ ) $ ) $ Total other comprehensive loss, net of reclassification adjustments and taxes ) – ) ) Net loss ) – – ) – – – ) Total comprehensive loss $ ) Stock based compensation – 69 – 69 Options exercised (11,927 shares) 1 25 – 26 Deferred compensation plan distributions and transfers – Balance March 31, 2009 $ ) $ ) $ ) $ (See notes to unaudited consolidated financial statements) 6 Republic First Bancorp, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2010 and 2009 (Dollars in thousands) (unaudited) Three months ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for loan losses Write downs on other real estate owned Gain on sale of other real estate owned ) - Depreciationand amortization Deferred compensation plan distributions and transfers - Share based compensation 42 69 Impairment charges on investment securities 23 Amortization of premiums (discounts) on investment securities 13 ) Increase in value of bank owned life insurance ) ) Increase in accrued interest receivable and other assets ) ) Increase (decrease) in accrued interest payable and other liabilities ) Net cash provided by operating activities Cash flows from investing activities Proceeds from maturities and calls of securities: Available for sale Held to maturity 7 - Net decrease in loans Net proceeds from sale of other real estate owned - Premises and equipment expenditures ) ) Net cash provided by in investing activities Cash flows fromfinancing activities Net proceeds from exercise of stock options - 26 Net (decrease) increase in demand, money market and savings deposits ) Net (decrease) increase in time deposits ) Net decrease in short term borrowings - ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Interest paid $ $ Non-cash transfers from loans to other real estate owned $ $ (See notes to unaudited consolidated financial statements) 7 REPUBLIC FIRST BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Termination of Merger Agreement On November 7, 2008, the Board of Directors of Republic First Bancorp, Inc. (“the Company”) approved an agreement and plan of merger, pursuant to which the Company would be merged with and into Metro Bancorp, Inc. (“Metro”) formerly known as Pennsylvania Commerce Bancorp, Inc., subject to the receipt of regulatory approvals and the satisfaction of other customary closing conditions. The Company and Metro amended the agreement on July 31, 2009 and again on December 18, 2009 to extend the contractual deadline for completion of the merger to allow for additional time to obtain the required regulatory approvals. On March 15, 2010 the Company and Metro announced that their respective boards of directors had voted to terminate the merger agreement due to uncertainties over the regulatory approval of the applications for the merger. During the first quarter 2010, the Company recorded costs in the amount of $400,000 for legal fees and underwriting services directly related to the termination of the merger agreement.In addition, $600,000 of costs associated with future branch development were expensed as a result of the termination of the merger agreement. Note 2:Nature of Operations The Company is a corporation incorporated under the laws of the Commonwealth of Pennsylvania and a registered bank holding company.The Company offers a variety of retail and commercial banking services to individuals and businesses throughout the Greater Philadelphia and Southern New Jersey area through its wholly-owned subsidiary, Republic First Bank (“Republic”).The Company also has three unconsolidated subsidiaries, which are statutory trusts established by the Company in connection with its sponsorship of three separate issuances of trust preferred securities. The Company and Republic encounter vigorous competition for market share in the geographic areas they serve from bank holding companies, national, regional and other community banks, thrift institutions, credit unions and other non-bank financial organizations, such as mutual fund companies, insurance companies and brokerage companies. The Company and Republic are subject to regulations of certain state and federal agencies. These regulatory agencies periodically examine the Company and Republic for adherence to laws and regulations. As a consequence, the cost of doing business may be affected. Note 3:Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Republic. The Company follows accounting standards set by the Financial Accounting Standards Board (“FASB”).The FASB sets accounting principles generally accepted in the United States of America (“U.S. GAAP”) that are followed to ensure consistent reporting of financial condition, results of operations, and cash flows. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. GAAP for interim financial information and with the instructions to United States Securities and Exchange Commission (“SEC”) Form 10-Q and Article 10 of SEC Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for financial statements for a complete fiscal year.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair 8 presentation have been included. Operating results for the three month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. All significant inter-company accounts and transactions have been eliminated in the consolidated financial statements. The Company has evaluated subsequent events through the date of issuance of the financial data included herein. Risks and Uncertainties and Certain Significant Estimates The earnings of the Company depend primarily on the earnings of Republic.The earnings of Republic are dependent primarily upon the level of net interest income, which is the difference between interest earned on its interest-earning assets, such as loans and investments, and the interest paid on its interest-bearing liabilities, such as deposits and borrowings. Accordingly, the Company’s results of operations are subject to risks and uncertainties surrounding the Republic’s exposure to changes in the interest rate environment. Prepayments on residential real estate mortgage and other fixed rateloans and mortgage-backed securities vary significantly, and may cause significant fluctuations in interest margins. The preparation of financial statements in conformity with U.S. GAAP requires management to make significant estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates are made by management in determining the allowance for loan losses, carrying values of other real estate owned, assessment of other than temporary impairment (“OTTI”) of investment securities, impairment of restricted stock and the realization of deferred income tax assets. Consideration is given to a variety of factors in establishing these estimates. In estimating the allowance for loan losses, management considers current economic conditions, diversification of the loan portfolio, delinquency statistics, results of internal loan reviews, borrowers’ perceived financial and managerial strengths, the adequacy of underlying collateral, if collateral dependent, or present value of future cash flows, and other relevant factors.Because the allowance for loan losses and carrying value of other real estate owned are dependent, to a great extent, on the general economy and other conditions that may be beyond the Company’s and Republic’s control, the estimates of the allowance for loan losses and the carrying values of other real estate owned could differ materially in the near term. In estimating OTTI of investment securities, securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other than temporary.To determine whether a loss in value is other than temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and duration of the decline, the intent to hold the security and the likelihood of the Company not being required to sell the security prior to an anticipated recovery in the fair value.The term “other than temporary” is not intended to indicate that the decline is permanent, but indicates that the prospect for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of investment.Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. In estimating impairment of restricted stock, management’s determination of whether these investments are impaired is based on the assessment of the ultimate recoverability of the cost rather than by recognizing temporary declines in value.The determination of whether a decline affects the ultimate recoverability of the cost is influenced by criteria such as (1) the significance of the decline in net assets of the Federal Home Loan Bank of Pittsburgh (“FHLB”) and the length of time this situation has 9 persisted, (2) commitments by the FHLB to make payments required by law or regulation and the level of such payments in relation to the operating performance of the FHLB, and (3) the impact of legislative and regulatory changes on institutions and accordingly, on the customer base of the FHLB. In evaluating the Company’s ability to recover deferred tax assets, management considers all available positive and negative evidence, including the Company’s past operating results and the Company’s forecast of future taxable income.In determining future taxable income, management makes assumptions for the amount of taxable income, the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies.These assumptions require management to make judgments about the Company’s future taxable income and are consistent with the plans and estimates management uses to manage the Company’s business.Any reduction in estimated future taxable income may require the Company to record a valuation allowance against its deferred tax assets.An increase in the valuation allowance would result in additional income tax expense in the period and could have a significant impact on the Company’s future earnings. Stock-Based Compensation The Company maintains the Amendment and Restatement No. 3 of the Stock Option Plan and Restricted Stock Plan of Republic First Bancorp, Inc. (“Plan”), under which the Company may grant options, restricted stock or stock appreciation rights to the Company’s employees, directors, and certain consultants.Under the terms of the Plan, 1.5 million shares of common stock, plus an annual increase equal to the number of shares needed to restore the maximum number of shares that may be available for grant under the Plan to 1.5 million shares, are available for such grants.As of March 31, 2010, the only grants under the Plan have been option grants.The Plan provides that the exercise price of each option granted equals the market price of the Company’s stock on the date of the grant.Any option granted vests within one to five years and has a maximum term of ten years. The Company utilizes a Black-Scholes option pricing model to determine the fair market value of stock options.In 2010, the following assumptions were utilized: a dividend yield of 0%; expected volatility of 33.67%; a risk-free interest rate of 3.14% to 3.20%; and an expected life of 7.0 years.In 2009 the following assumptions were utilized: a dividend yield of 0%; expected volatility of 26.45% to 27.61%; a risk-free interest rate of 1.99% to 2.72%; and an expected life of 7.0 years.A dividend yield of 0% is utilized, because cash dividends have never been paid.The expected life reflects a 3 to 4 year “all or nothing” vesting period, the maximum ten year term and review of historical behavior.The volatility was based on Bloomberg’s seven year volatility calculation for “FRBK” stock.The risk-free interest rate is based on the seven year Treasury bond.No shares vested in the first quarter of 2010.6,050 shares vested in the first quarter of 2009.Expense is recognized ratably over the period required to vest.There were 328,700 unvested options at January 1, 2010 with a fair value of $906,844 with $563,950 of that amount remaining to be recognized as expense.At March 31, 2010, there were 420,450 unvested options with a fair value of $1,101,779 with $679,723 of that amount remaining to be recognized as expense. At that date, the intrinsic value of the 636,054 options outstanding was $16,170, while the intrinsic value of the 215,604 exercisable (vested) was also $16,170. 10 A summary of the status of the Company’s stock options under the Plan as of March 31, 2010 and 2009 and changes during the three months ended March 31, 2010 and 2009 are presented below: For the Three Months Ended March 31, Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding, beginning of year $ $ Granted 5.12 6.35 Exercised - - ) Forfeited ) - - Outstanding, end of period Options exercisable at period-end Weighted average fair value of options granted during the period $ $ For the Three Months Ended March 31, Number of options exercised - Cash received - $ Intrinsic value - Tax benefit - The following table summarizes information about options outstanding under the Plan as of March 31, 2010. Options outstanding Options exercisable Range of Exercise Prices Shares Weighted Average remaining contractual life (years) Weighted Average exercise price Shares Weighted Average Exercise Price $ $ $2.77 to $5.12 $5.70to $8.72 $9.93 to $12.13 $ $ For the Three Months Ended, March 31, 2010 Number of shares Weighted average grant date fair value Nonvested at beginning of year $ Granted Forfeited ) Nonvested at end of period $ Compensation expense of $42,000 and $69,000 was recognized during the three months ended March 31, 2010 and 2009 respectively.For each of these periods, a 35% assumed tax benefit for the Plan was utilized in making the calculations. 11 Note 4:Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10. The FASB’s objective is to improve these disclosures and, thus, increase the transparency in financial reporting. Specifically, ASU 2010-06 amends Codification Subtopic 820-10 to now require: · A reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and · In the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures: · For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and · A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early adoption is permitted. We have adopted this guidance during the quarter ended March 31, 2010 and it did not have a material effect on our financial position or results of operations. In March 2010, the FASB issued ASU 2010-11, Derivatives and Hedging (Topic 815): Scope Exception Related to Embedded Credit Derivatives. The FASB believes this ASU clarifies the type of embedded credit derivative that is exempt from embedded derivative bifurcation requirements. Specifically, only one form of embedded credit derivative qualifies for the exemption - one that is related only to the subordination of one financial instrument to another. As a result, entities that have contracts containing an embedded credit derivative feature in a form other than such subordination may need to separately account for the embedded credit derivative feature. The amendments in ASU 2010-11 are effective for each reporting entity at the beginning of its first fiscal quarter beginning after June 15, 2010. Early adoption is permitted at the beginning of each entity’s first fiscal quarter beginning after March 5, 2010. We do not expect the adoption of this guidance to have a material effect on our financial position or results of operations. Note 5:Legal Proceedings The Company and Republic are from time to time parties (plaintiff or defendant) to lawsuits in the normal course of business.While any litigation involves an element of uncertainty, management, after reviewing pending actions with its legal counsel, is of the opinion that the liability of the Company and Republic, if any, resulting from such actions will not have a material effect on the financial condition or results of operations of the Company and Republic. 12 Note 6:Segment Reporting The Company has one reportable segment: community banking. The community bank segment primarily encompasses the commercial loan and deposit activities of Republic, as well as consumer loan products in the area surrounding its branches. Note 7:Earnings Per Share Earnings per share (“EPS”) consists of two separate components: basic EPS and diluted EPS. Basic EPS is computed by dividing net income (loss) by the weighted average number of common shares outstanding for each period presented. Diluted EPS is calculated by dividing net income (loss) by the weighted average number of common shares outstanding plus dilutive common stock equivalents (“CSEs”). CSEs consist of dilutive stock options granted through the Company’s stock options plan and convertible securities related trust preferred securities issued in 2008.In the diluted EPS computation, the after tax interest expense on the trust preferred securities issuance is added back to the net income.For the three months ended March 31, 2010 and 2009, the effect of CSEs and the related add back of after tax interest expense was anti-dilutive. The following table is a reconciliation of the numerator and denominator used in calculating basic and diluted EPS. CSEs which are anti-dilutive are not included in the following calculation.For the three months ended March 31, 2010 and 2009, the Company included no stock options in calculating diluted EPS due to a net loss from operations. The following tables are a comparison of EPS for the three months ended March 31, 2010 and 2009. Three months ended March 31, Net Loss $ ) $ ) (numerator for basic and diluted earnings per share) Per Per Shares Share Shares Share Weighted average shares for period (denominator for basic earnings per share) Earnings (loss) per share - basic $ ) $ ) Add common stock equivalents representing dilutive stock options - - Effect on basic EPS of dilutive CSE Weighted average shares outstanding Loss per share - diluted $ ) $ ) 13 Note 8:Comprehensive Income The Company presents as a component of comprehensive income (loss) the amounts from transactions and other events which currently are excluded from the consolidated statements of operation and are recorded directly to shareholders’ equity. These amounts consist of unrealized holding gains (losses) on available for sale securities. The components of comprehensive income (loss), net of related tax, are as follows (in thousands): Three months ended March 31, Net income (loss) $ ) $ ) Other comprehensive loss: Unrealized gains (losses) on investment securities arising during the period, net of tax expense (benefit) of $759 and $16 ) ) Add: reclassification adjustment for impairment charge included in net income (loss), net of tax benefit of $52 and $8 97 15 Other comprehensive loss ) ) Comprehensive loss $ ) $ ) 14 Note 9:Investment Securities Investment securities available for sale as of March 31, 2010 were as follows: (Dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Mortgage Backed Securities/CMOs $ $ $ ) $ Municipal Securities 46 ) Corporate Bonds - Agency Bonds - Pooled Trust Preferred Securities - ) OtherSecurities - ) Total $ $ $ ) $ Investment securities held to maturity as of March 31, 2010 were as follows: (Dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Government Agencies $
